1

2                               UNITED STATES DISTRICT COURT
3                                     DISTRICT OF NEVADA
4

5     STERLING ATKINS,                                 Case No. 2:02-cv-01348-JCM-PAL
6        Petitioner,
                                                       ORDER
7            v.
8
      WILLIAM GITTERE, et al.,
9
         Respondents.
10

11

12          In this capital habeas corpus action, after a 59-day extension of time and a
13   21-day extension, the respondents were due to file a response to the petitioner’s
14   reply and a response to the petitioner’s motion for an evidentiary hearing by
15   December 28, 2018. See Order filed September 27, 2018 (ECF No. 225); Order filed
16   December 12, 2018 (ECF No. 227).
17          On December 26, 2018, Respondents filed a motion for extension of time
18   (ECF No. 228), requesting that the deadline for the response to reply and response to
19   motion for evidentiary hearing be extended to January 18, 2019, a further 21-day
20   extension. Respondents’ counsel states that the extension of time is necessary because
21   of her obligations in other cases, and time away from her office. The petitioner does not
22   oppose the motion for extension of time. The Court finds that Respondents’ motion for
23   extension of time is made in good faith and not solely for the purpose of delay, and that
24   there is good cause to extend this deadline.
25          IT IS THEREFORE ORDERED that Respondents’ Motion for Enlargement of
26   Time (ECF No. 228) is GRANTED. Respondents will have until January 18, 2019, to
27   file their response to the petitioner’s reply and their response to the petitioner’s motion
28   for evidentiary hearing.
                                                   1
1              IT IS FURTHER ORDERED that, in all other respects, the schedule for further

2    proceedings set forth in the order entered August 10, 2015 (ECF No. 167) will remain in

3    effect.

4

5                    January
               DATED THIS ___3,day
                                2019.
                                   of ______________________, 2018.
6

7
                                               JAMES C. MAHAN,
8                                              UNITED STATES DISTRICT JUDGE
9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                  2
